The Honorable Billy Joe Purdom State Representative HCR 66, Box 34 Yellville, Arkansas 72687-9605
Dear Representative Purdom:
This is in response to your request for an opinion concerning a certain individual who owns a 4.2 acre tract of land in Oakland, Arkansas, near Bull Shoals Lake. Specifically, you note that in 1972, before the Corps of Engineers' "line" was established on Bull Shoals Lake, the county surveyor surveyed this land, and the current Marion County Surveyor has reproduced this survey. You also note, however, that the Corps of Engineers established their line and did not accept the old survey and moved the line fifty feet west and fifty feet north of the old established line.
Your question with regard to these facts is whether the Corps of Engineers' line should be accepted as the paramount line or whether the old established line that has been in existence for 15-20 years should be used.
It is my opinion that the resolution of this question will require the determination of factual issues which are beyond the purview of my authority. This office is not invested with the authority to act as a factfinder.
Even if this office were empowered as a factfinder, it would be impossible for this office to make the factual determinations necessary to answer your question without meticulous reference to surveys, land records, testimony of the parties, agreements between the state and federal government, etc. This question may also involve the exercise of eminent domain and or the doctrine of adverse possession as creating a boundary by acquiescence. These are all peculiarly factual matters.
Due to these factors, this question cannot be answered in the format of an Attorney General Opinion. Because this dispute involves a private landowner and a federal agency, resolution of the dispute should be sought in the federal arena. In this regard, the individual may wish to contact his federal representative, or may wish to contact directly the:
 Chief of Real Estate Little Rock District Corps of Engineers P.O. Box 867 Little Rock, AR 72203-0867
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh